OPINION — AG — IN ALDERMANIC CITY GOVERNMENTS, WHERE THE GOVERNING BODY HAS NOT FORMALLY AUTHORIZED THE MAYOR TO SERVE IN A DUAL CAPACITY AS SUPERINTENDENT OF A CITY OWNED UTILITY, WHERE SUCH SERVICE VIOLATES THE RESTRICTIONS CONTAINED IN 51 O.S. 1971 6 [51-6] (DUAL OFFICE HOLDING) AGAINST DUAL OFFICE HOLDING IS A QUESTION OF FACT, DEPENDING UPON THE NATURE OF THE DUTIES OF SUCH SUPERINTENDENT AND WHETHER THEY CONSTITUTE THE POSITION ONE OF PUBLIC OFFICE, OR ONE OF PUBLIC EMPLOYMENT. CITE: 11 O.S. 1979 Supp., 9-102 [11-9-102], 11 O.S. 1979 Supp., 8-106 [11-8-106] (FLOYD W. TAYLOR)